Case 1:18-cr-00030-WES-PAS Document 62 Filed 09/21/20 Page 1 of 17 PageID #: 477



                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
 ___________________________________
                                     )
 UNITED STATES OF AMERICA            )
                                     )
                                     )
      v.                             )
                                     )    Cr. No. 18-030 WES
                                     )
 ADEMOLA KAYODE, JR.,                )
                                     )
           Defendant.                )
 ___________________________________)

                            MEMORANDUM AND ORDER

 WILLIAM E. SMITH, District Judge.

       Before the Court is Defendant Ademola Kayode Jr.’s Motion to

 Suppress Statements, ECF No. 47, and First Motion in Limine to

 Preclude Introduction of Prior Bad Acts, ECF No. 48.                For the

 reasons set forth below, the Motions are DENIED.

 I.    Background1

       On July 28, 2016, at 9:55 a.m., two agents from the Bureau of

 Alcohol, Tobacco, Firearms and Explosives (“ATF”) knocked on the

 door of a residential home located at 37 Vickery Street in Warwick,




       1 These facts are largely drawn from the transcript of the
 recorded conversation that took place between Kayode and two ATF
 agents on July 28, 2016. See Mot. to Supp. Ex. 1, Kayode Transcript
 (“Tr.”), ECF No. 47-2.
Case 1:18-cr-00030-WES-PAS Document 62 Filed 09/21/20 Page 2 of 17 PageID #: 478



 Rhode Island.2     Tr. 2:1-6.     A woman answered.3            Id. 2:7-9.   The

 agents identified themselves and requested to enter the residence

 to speak with Kayode.      Id. 2:10-15.         When he appeared, the agents

 again identified themselves and asked him where they could speak

 together.    Id. 3:3-10.    Settling into the kitchen, the agents told

 Kayode that he was not under arrest and that, if he chose to talk

 with them, he did so “freely and voluntarily.”              Id. 3:17-21.

       The   agents   proceeded    to   question        Kayode    about   sixteen

 suspicious handgun acquisitions in Georgia and Rhode Island.4 Mem.

 in Supp. of Def.’s Mot. to Supp. Statements (“Def.’s Mem.”) 1-2,

 ECF No. 47-1; United States’ Resp. in Opp’n to Def.’s Mot. to Supp.

 (“Gov’t Opp’n”) 2-3, ECF No. 53.           In particular, the agents sought

 to   determine     the   whereabouts       of    the   firearms,     repeatedly

 indicating their belief that Kayode was a “straw purchaser” who

 had bought the weapons in his name and then either sold them to




       2 They were accompanied by officers of the Warwick Police
 Department, but the record does not indicate their number or
 involvement. See Def.’s Mem. 1.

       3 According to the Government, this woman is Kayode’s aunt
 who, along with her husband (Kayode’s uncle), owns the property.
 See United States’ Resp. in Opp’n to Def.’s Mot. to Supp. (“Gov’t
 Opp’n”) 4, ECF No. 53. However, there is some indication from the
 transcript that the woman was in fact Kayode’s cousin. See Tr.
 3:10-16.

       4 During their discussion with Kayode, the agents referred
 to twenty firearms, Tr. 101:22-23, 103:2-3, 108:15-20, but both
 the Government and Defendant put the number at sixteen in their
 papers. Def.’s Mem. 1-2; Gov’t Opp’n 1, 3.

                                        2
Case 1:18-cr-00030-WES-PAS Document 62 Filed 09/21/20 Page 3 of 17 PageID #: 479



 others or traded them to others in exchange for drugs.5                  Gov’t

 Opp’n 3-4; Tr. 79:21-80:7, 113:2-4.

       Over the course of the interview, the agents accused Kayode

 of lying and advised him that he could be charged for such false

 statements.     Tr. 13:1-5, 14:17-18, 15:4-14.           They asked Kayode

 whether he believed in God, id. 19:3-6, urging him to let the “Lord

 be [his] savior,” id. 63:10, and declaring that any deaths caused

 by the handguns would weigh on Kayode’s “conscience and soul,” id.

 at 103:20-23.     On multiple occasions, they suggested the prospect

 of obtaining a “benefit” through cooperation, see, e.g., id. at

 93:14-21, 95:9-12, although they made clear that they could not

 promise reduced charges, id. 97:10-12.              The agents also implied

 that failure to cooperate might negatively affect Kayode’s family

 and friends.      See id. 104:12-15, 107:18-20.           Furthermore, they

 highlighted the disapproval of Kayode’s uncle, id. at 71:23-72:15,

 and   later   brought    his   uncle   into   the    conversation   to   urge

 cooperation, id. 97:19.        At one point, the agents suggested that

 Kayode would be “charged and arrested” if he did not “fully

 cooperat[e].”     Id. 34:2-9.




       5 For example, one of the agents stated: “You bought [the
 guns] for someone. They’re not yours. I mean, people gave you
 money for them.” Tr. 113:3-4.

                                        3
Case 1:18-cr-00030-WES-PAS Document 62 Filed 09/21/20 Page 4 of 17 PageID #: 480



       For   his    part,   Kayode    offered    cagey     and    inconsistent

 responses,6 but generally insisted that he had bought the weapons

 for himself.7       Id. 83:5-15, 95:2-8, 102:18-23.             When asked to

 account for the weapons, he averred that he had either sold them

 in private sales, id. 102:2-3, or stashed them at one or more

 undisclosed locations, see, e.g., id. 27:1-28:15, 87:17-88:11.

 Additionally, he repeatedly asked for an opportunity to try to

 retrieve the weapons, which the agents denied, fearing that he

 would alert their current possessors.          Id. 54:1-11.

       Kayode also regularly referred to counsel.8          Id. 19:11, 20:4-

 5, 57:16, 72:20-21, 84:20-21, 104:1, 105:2-3.                Generally, the

 agents informed Kayode that he could speak to a lawyer, or reminded

 him that he was speaking to them voluntarily.           See id. 20:6-8 (“You

 can, you can talk to a lawyer.        Like I said, you’re talking to us

 freely and voluntarily.”); id. 57:19 (“You don’t have to talk to




       6A characteristic example of Kayode’s evasive and confusing
 answers: “If I go to a certain place, you says it’s me, so I
 promise you my line and I can’t get nothing back, I’m gonna tell
 you all where I had them at. And then who I, who I left it for.
 I didn’t get for, I got it for myself.” Tr. 93:9-13.

       7 However, Kayode occasionally hinted at operating at the
 behest of, or working in association with, some other individual
 or individuals. See, e.g., id. 68:8-69:5.

       8  The first invocation of counsel occurred early in the
 conversation, Tr. 19:11, although arguably the first unequivocal
 invocation occurred much later, id. 72:20-21.      However, the
 question of equivocality only matters if Kayode was in custody,
 which he was not. See infra.

                                       4
Case 1:18-cr-00030-WES-PAS Document 62 Filed 09/21/20 Page 5 of 17 PageID #: 481



 us.”); id. 84:22-85:4; id. 104:1-7. On at least one occasion, the

 agents did not acknowledge Kayode’s request for counsel.            See id.

 72:20-73:9.     But, at points, the agents appeared to suggest that

 Kayode could either cooperate and speak with them, or contact a

 lawyer.     See id. 85:3-6, 104:5-7.        Eventually, after it became

 obvious that Kayode would not talk further, and after he clearly

 indicated his wish to speak with a lawyer, the agents drew the

 interview to a close.9       See id. 105:2-114:9.        They left without

 arresting Kayode.      Def.’s Mem. 9.

       Kayode was arrested nearly two years later, on March 16, 2018,

 and indicted on five counts: (1) engaging in the business of

 dealing in firearms without a license in violation of 18 U.S.C. §§

 922(a)(1)(A),     923(a),   and   924(a)(1)(D);    (2)   possession    of   a

 firearm by an unlawful user of a controlled substance in violation

 of 18 U.S.C. §§ 922(g)(3) and 924(a)(2); (3) false statement during

 purchase of firearms in violation of 18 U.S.C. §§ 922(a)(6) and

 924(a)(2); (4) false statements to federal agents in violation of

 18 U.S.C. § 1001(a)(2); and (5) false statements to federal agents

 in violation of 18 U.S.C. § 1000(a)(2). Second Superseding Indict.

 2-6, ECF No. 38.




       9After concluding the conversation, the agents asked Kayode
 if they could inspect his bedroom.      Def.’s Mem. 9.     Kayode
 consented. Id.    The agents executed a search and turned up an
 empty clip. Id.

                                       5
Case 1:18-cr-00030-WES-PAS Document 62 Filed 09/21/20 Page 6 of 17 PageID #: 482



       On December 30, 2019, Kayode filed the current motion to

 suppress and motion in limine.           See Mot. to Suppress, ECF No. 47.

 II.   Discussion

       The Court is presented with two issues.                  First, whether the

 agents violated Kayode’s rights under the Fifth and Fourteenth

 Amendments by questioning him after he invoked counsel, so that

 his subsequent statements should be suppressed.                   Second, whether

 statements related to Kayode’s alleged sale or conveyance of

 handguns to individuals in Providence engaged in unlawful activity

 should be precluded under Federal Rules of Evidence 403 and 404(b).

 The Court deals with each in turn.

       A.        Motion to Suppress

       Kayode contends that the agents were obliged to quit their

 questioning when he invoked his right to counsel.                  Def.’s Mem. 9-

 10; see Edwards v. Arizona, 451 U.S. 477 (1981); Miranda v.

 Arizona, 384 U.S. 436 (1966).            Since the agents failed to do so,

 Kayode maintains, any subsequent statements must be suppressed.

 Def.’s Mem. 10.          To support this notion, Kayode marshals the

 following facts: (1) the agents did not explicitly ask whether he

 wanted     to    speak   with   them;   (2)     the   agents    “dominat[ed]     the

 conversation, rarely waiting for answer”; (3) the agents raised

 the specter of divine judgment to induce cooperation; (4) the

 agents     warned    that   someone     might    “get   hurt”    if   he   was   not

 forthcoming; (5) the agents claimed he would “get charged and

                                          6
Case 1:18-cr-00030-WES-PAS Document 62 Filed 09/21/20 Page 7 of 17 PageID #: 483



 arrested” if he did not “fully cooperate”; (6) the agents warned

 that failure to cooperate might mean adverse legal consequences

 for his friends and family; and (7) the agents spoke with him for

 over an hour, even after he requested an attorney on multiple

 occasions.     See id. at 2-3, 5, 7, 9.

       The Government contends, quite simply, that Kayode was not

 subject to custodial interrogation, and therefore Miranda and

 Edwards are not implicated, and the agents were free to question

 Kayode even after he invoked counsel.                  Gov’t Opp’n 5-6.           The

 Government argues Kayode was not arrested that day and that there

 was no physical limitation of liberty “akin to formal arrest.”

 Id. at 6.    The Government further relies on the following facts to

 support its position that the interview was noncustodial: (1)

 Kayode was not handcuffed; (2) questioning lasted for roughly an

 hour; (3) Kayode never explicitly asked the agents to leave; (4)

 the   agents   did   not   yell     and       the   tone   was   civil;     (5)   the

 conversation     transpired    in    the      “comfortable       environs    of   his

 kitchen”; and (6) Kayode was repeatedly informed that he was not

 under arrest and was not required to speak with the agents.                       See

 id. at 4-5, 7-8.

       Before beginning a custodial interrogation, law enforcement

 must inform a suspect of his or her rights to silence and counsel

 under the Fifth and Fourteenth Amendments.                 Miranda, 384 U.S. at

 468-73.    If the suspect expresses an unequivocal desire to consult

                                           7
Case 1:18-cr-00030-WES-PAS Document 62 Filed 09/21/20 Page 8 of 17 PageID #: 484



 with counsel, law enforcement questioning must cease immediately.

 Id. at 473-74; Edwards, 451 U.S. at 484-85.

       However,      Miranda    and     its       progeny      apply    only    where   an

 individual is actually in custody, understood as a substantial

 curtailment of liberty.          See Oregon v. Mathiason, 429 U.S. 492,

 495 (1977).        Therefore, the chief question before the Court is

 whether Kayode was in custody during his conversation with the ATF

 agents on July 28, 2016.

       When it comes to determining custody, “the ultimate inquiry

 is simply whether there is a ‘formal arrest or restraint on freedom

 of movement’ of the degree associated with a formal arrest.”

 California    v.    Beheler,     463   U.S.       1121,    1125       (1983)   (citation

 omitted).    Absent formal arrest, the court must perform a two-step

 review:    first,    it   must   consider         the   objective       circumstances;

 second, it must ask whether, under such circumstances, a reasonable

 person would have felt free to end the interaction.                      United States

 v. Infante, 701 F.3d 386, 396 (1st Cir. 2012).                        Relevant factors

 include “whether the suspect was questioned in familiar or at least

 neutral    surroundings,      the    number       of    law    enforcement     officers

 present at the scene, the degree of physical restraint placed upon

 the suspect, and the duration and character of the interrogation.”

 United States v. Nishnianidze, 342 F.3d 6, 13 (1st Cir. 2003).

       Given that Kayode was not formally arrested on July 28, 2016,

 the Court must undertake the two-step review.

                                              8
Case 1:18-cr-00030-WES-PAS Document 62 Filed 09/21/20 Page 9 of 17 PageID #: 485



       The interview occurred in the kitchen of Kayode’s residence10

 during mid-morning hours and lasted about eighty minutes.                 See Tr.

 2:2, 3:17-19, 114:9.       At least two members of Kayode’s family were

 in   the    house,   one    of   whom       actually   participated       in   the

 conversation. See id. 2:12-16, 97:19. These factors weigh against

 a finding of custody.       See United States v. Hughes, 640 F.3d 428,

 435-36 (1st Cir. 2011) (“Though questioning in a suspect’s dwelling

 may at times comprise a custodial interrogation . . . such a

 location generally presents a less intimidating atmosphere than,

 say, a police station.”); id. at 437 (finding no custody where

 interview lasted ninety minutes); United States v. Monroe, 264 F.

 Supp. 3d 376, 382-83 (D.R.I. 2017)(ninety-minute interview weighs

 against finding of custody).

       Similarly, the number of agents recommends against a finding

 of   custody.     The   interview   was      conducted   by   two   ATF    agents

 (although an unknown number of Warwick police officers were also

 present).    Def.’s Mem. 1; see United States v. Melo, 954 F.3d 334,

 340 (1st Cir. 2020) (finding that two armed officers present for

 questioning weighed against a finding of custody); Infante, 701




       10Although Kayode did not own the home, he considered it his
 residence. See Tr. 88:13.


                                         9
Case 1:18-cr-00030-WES-PAS Document 62 Filed 09/21/20 Page 10 of 17 PageID #: 486



  F.3d at 397 (finding a suspect not in custody where two, and

  sometimes four, officers were present).11

        Additionally, the agents did not handcuff Kayode, and at the

  outset of the interview, they emphasized the voluntary nature of

  the interaction. Tr. 3:20-21; see Hughes, 640 F.3d at 436 (holding

  that it was “significant that no meaningful physical restraint was

  applied to the defendant”).       Moreover, there is no other evidence

  in the record suggesting that Kayode’s physical movements within

  the residence were further restrained.           See U.S. v. Mittel-Carey,

  493 F.3d 36, 40 (1st Cir. 2007)(finding that the level of physical

  control weighed heavily toward a finding of custody where defendant

  was ordered to sit a certain place, he was separated from other

  members of the household, and he was escorted by agents throughout

  the house, including to the bathroom).

        However, the agents arguably sent Kayode mixed signals about

  the possibility of his arrest.        See Podlaski v. Butterworth, 677

  F.2d 8, 9 (1st Cir. 1982) (finding a non-custodial determination

  supported by the fact that suspect was told he was not under

  arrest).      At   the   beginning    of   the    interview,   the    agents

  specifically told Kayode that he was not under arrest.               See Tr.




        11 Warwick police officers were also present. Def.’s Mem.
  1. However, neither party specifies their number, behavior, and
  location. Since Defendant, in particular, fails to provide these
  details, the Court’s analysis focuses on the number, behavior, and
  location of the agents.

                                       10
Case 1:18-cr-00030-WES-PAS Document 62 Filed 09/21/20 Page 11 of 17 PageID #: 487



  3:19-20.    Sometime later, one of the agents again said to Kayode:

  “I’m not going to arrest you right now.”         See Tr. 66:4-5.     But at

  two other points in the conversation, the agents stated that once

  his uncooperative behavior was reported to the United States’

  Attorneys’ Office, the agents could be told to arrest him.               See

  Tr. 42:13-14; 73:1-4 (“[I]f I say you are cooperating, then they’re

  going to say continue on.        If they . . . tell me that you know

  what, you’re done, these guys just gonna basically put the cuffs

  on you and that’s it, you’re done.”).

         Furthermore, the character and tone of the interview was far

  from “relaxed and non-confrontational”.          See Hughes, 640 F.3d at

  437.   A review of the audio and reading of the transcript indicate

  that agents doggedly pressed their case against Kayode, often

  interrupting and badgering him.           See, e.g., Tr. 64:1-13.        The

  agents at times evoked religious themes, e.g., id. 19:3-6, 63:10,

  and emphasized that Kayode’s uncle was upset that he had been “put

  . . . in [this] situation,” id. 71:23-72:5. They suggested that

  lack of cooperation would result in negative legal consequences

  for Kayode, id. 73:2-4, as well as for his family and friends, id.

  37:8-11.     The agents warned that Kayode would be “charged and

  arrested” if he did not divulge the location of the handguns, id.

  34:2-9, and that, on the flipside, he might procure favorable

  treatment if he did so, id. 93:14-94:3.         True, the agents did not

  raise their voices during the conversation, but it is clear that

                                       11
Case 1:18-cr-00030-WES-PAS Document 62 Filed 09/21/20 Page 12 of 17 PageID #: 488



  the atmosphere became more pressurized as the interview continued.

  All of these factors are entitled to some weight in this analysis.

         Additionally, Kayode seems to have attempted to break off the

  conversation at various points, only to be cajoled back into

  talking by the agents.            See, e.g., id. 62:2-3 (“I really don’t

  want    to   talk    too   much.”).12      Moreover,    Kayode    referenced   or

  requested an attorney at least seven times.                   Id. 19:11, 20:4-5,

  57:16, 72:20-21, 84:20-21, 104:1, 105:2-3.               And more than once,

  the agents arguably implied that if Kayode ended the interview to

  talk to a lawyer, he could forfeit the potential benefit of his

  cooperation.        See id. 104:1-105:5; 111:2-4 (“But you, do you want

  to try to work this out with me or do you want a lawyer?”).

         While this is a close call, the Court cannot say that the

  questioning was so relentless as to lead a reasonable person to

  believe that the agents “would not have heeded a request to

  depart.”13     See Borodine v. Douzanis, 592 F.2d 1202, 1207-08 (1st

  Cir. 1979).         The agents doubtlessly brought pressure to bear on

  Kayode,      and    no   small   amount   of   clever   and    sometimes   subtle

  subterfuge, but “a noncustodial situation is not converted to one




          Perplexingly, Kayode elsewhere says the precise opposite:
         12

  “But I do want to talk to you all though.” Tr. 57:22.

          Indeed, Kayode did successfully assert his intent to speak
         13

  to a lawyer rather than continue the interview, which ended shortly
  after he told the agents “I’d rather just get a lawyer.”        Tr.
  105:2.

                                            12
Case 1:18-cr-00030-WES-PAS Document 62 Filed 09/21/20 Page 13 of 17 PageID #: 489



  in which Miranda applies simply because . . . even in the absence

  of any formal arrest or restraint on freedom of movement, the

  questioning took place in a ‘coercive environment.’”              Mathiason,

  429 U.S. at 495 (citation omitted).

        This is clearly a case where Defendant felt pressure and was

  deeply conflicted about what to do.          But the internal conflict he

  faced was of his own making.          He wanted to keep the dialogue going

  in order to help himself — until he decided to end it.                He tried

  very hard to persuade the agents to do it his way, and they refused.

  See, e.g., Tr. 54:1-11. And when he finally realized that he could

  not persuade them, he stopped the interview.             All of this shows

  that even while the agents were employing numerous good cop/bad

  cop routines, Kayode was just as much in control as they were.

        On balance, the circumstances discernible from the record

  suggest that Kayode was not in custody, i.e., that he did not

  suffer     a   restraint   on   his    freedom   akin   to   formal    arrest.

  Therefore, his statements will not be suppressed.14


        14 The Supreme Court has acknowledged that “noncustodial
  interrogation might possibly, in some situations, by virtue of
  some special circumstances, be characterized as one where ‘the
  behavior of . . . law enforcement officials was such as to overbear
  petitioner’s will to resist and bring about confessions not freely
  self-determined.’” Beckwith v. United States, 425 U.S. 341, 347-
  48 (1976).     This allowance apparently affords a basis for
  suppressing non-custodial statements given a determination that
  the suspect’s will was overborne, although the Court strongly
  implies that such occasions are rare, since non-custodial
  encounters almost by definition lack the coercive pressures
  necessary to undermine voluntariness. Of course, Kayode does not

                                          13
Case 1:18-cr-00030-WES-PAS Document 62 Filed 09/21/20 Page 14 of 17 PageID #: 490



              B.     Motion in Limine

        Kayode argues that, under Federal Rules of Evidence 404(b),

  the   Government    cannot   introduce     into   evidence   any   statements

  concerning allegations that he sold drugs, received drugs in

  consideration for the sale of firearms, or was once arrested for

  drug possession.      Mot. in Lim. 1, ECF No. 48.        Without conceding

  Kayode’s argument, the Government has agreed to redact portions of

  the interview related to those matters.            Gov’t’s Resp. to Def.’s

  First Mot. in Lim. to Preclude Intro. Of Prior Bad Acts (“Resp. to

  Mot. in Lim.”), ECF No. 52.

        Kayode also argues that, under Rules 403 and 404(b), the

  Government cannot introduce statements concerning allegations that

  he sold or otherwise supplied weapons to individuals in Providence

  engaged in illegal activities, which allegations are not supported

  by any other evidence.       Mot. in Lim. 1.       The Government contends

  that Rule 404(b) is inapplicable, since the statements do not

  concern prior bad acts, but rather the very crimes for which Kayode

  is charged.      Resp. to Mot. in Lim. 1.         The Government maintains

  that such statements are direct evidence tending to show that

  Kayode knowingly dealt firearms without a license, and that his

  operation was “focused” on supplying felons unable to acquire

  weapons for themselves.       Id. at 2.      The Government also asserts



  actually pursue a voluntariness argument, but rather rests his
  case on Miranda and its progeny. Def’s. Mem. 9-10.

                                        14
Case 1:18-cr-00030-WES-PAS Document 62 Filed 09/21/20 Page 15 of 17 PageID #: 491



  that it intends to produce three handguns bought by Kayode and

  subsequently sold to drug dealers.         Id.    There is no mention of

  Rule 403 in the Government’s response.

        Rule 404(b) bars the prosecution’s use of prior bad acts to

  establish the defendant’s “character or propensity to commit a

  crime.”     United States v. Landry, 631 F.3d 597, 601 (1st Cir.

  2011).     However, “[t]hat prohibition . . . typically refers to

  evidence that is extrinsic to the crime charged.”            United States

  v. Roszkowski, 700 F.3d 50, 56 (1st Cir. 2012).         On the other hand,

  “evidence intrinsic to the crime for which the defendant is on

  trial, accordingly, is not governed by Rule 404(b).” United States

  v. Manning, 79 F.3d 212, 218 (1st Cir. 1996).                 Evidence is

  intrinsic where it “comprises part and parcel of the core events

  undergirding the crime for which [the defendant is] charged.”

  Roszkowski, 700 F.3d at 56; see also United States v. Doe, No.

  2:11-CR-00136-GZS, 2011 WL 5983034, at *1 (D. Me. Nov. 29, 2011)

  (“The majority of circuits have held that Rule 404(b) applies only

  to limits on the admission of other acts extrinsic to the one

  charged. Under that rule, acts intrinsic to the alleged crime do

  not fall under Rule 404(b)’s limitations on admissible evidence.”

  (quoting United States v. Chin, 83 F.3d 83, 87-88 (4th Cir.

  1996))).    Here, Kayode is charged with, inter alia, engaging in

  the business of dealing in firearms without a license.          Therefore,

  statements related to such alleged sales are certainly “part and

                                       15
Case 1:18-cr-00030-WES-PAS Document 62 Filed 09/21/20 Page 16 of 17 PageID #: 492



  parcel    of    the   core    events   undergirding”        the   charged   crimes.

  Roszkowski, 700 F.3d at 56.

        As for Rule 403, it requires that relevant evidence be

  excluded where “its probative value is substantially outweighed by

  a danger of one or more of the following: unfair prejudice,

  confusing the issues, misleading the jury, undue delay, wasting

  time,    or    needlessly     presenting       cumulative    evidence.”      Kayode

  suggests       that   the    statements    concerning       his   alleged   illegal

  handgun sales to criminals in Providence are unfairly prejudicial.

  Mot. in Lim. 1.       “Unfair prejudice . . .         is reserved for evidence

  that invites the jury to render a verdict on an improper emotional

  basis or for evidence that is shocking or heinous and likely to

  inflame the jury.”           United States v. Soto, 799 F.3d 68, 90 (1st

  Cir. 2015) (internal quotation marks and citation omitted).                     The

  statements in question are arguably quite probative.                  On the other

  hand, they are hardly likely to disturb, shock, or inflame the

  jury.     The key question is whether these statements have “the

  capacity . . . to lure the factfinder into declaring guilt on a

  ground different from proof specific to the offense charged.”

  United States v. Kilmartin, 944 F.3d 315, 336 (1st Cir. 2019)

  (quoting Old Chief v. United States, 519 U.S. 172, 180 (1997)).

  Here, the opposite is likely the case: that is, the statements

  will tend to direct the jury’s gaze toward issues pertinent to the




                                            16
Case 1:18-cr-00030-WES-PAS Document 62 Filed 09/21/20 Page 17 of 17 PageID #: 493



  charged offense. The danger of “fanning the flames” of the jurors’

  passions is slim to none.       See id. at 337.

        Therefore, the statements related to Kayode’s alleged illegal

  dealing    of   handguns   to   individuals   in   Providence   supposedly

  involved with criminal activities should not be precluded.15

  III. Conclusion

        Based on the foregoing reasons, Defendant Ademola Kayode

  Jr.’s Motion to Suppress Statements, ECF No. 47, and First Motion

  in Limine to Preclude Introduction of Prior Bad Acts, ECF No. 48,

  are DENIED.



  IT IS SO ORDERED.




  William E. Smith
  District Judge
  Date: September 21, 2020




        15 Of course, the Court accepts the parties’ agreement to
  preclude those statements related to Kayode’s purported use of
  drugs and previous arrest on drug charges. See supra pg. 13.

                                       17
